Case 19-34818   Doc 10   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Main
                           Document     Page 1 of 5
Case 19-34818   Doc 10   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Main
                           Document     Page 2 of 5
Case 19-34818   Doc 10   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Main
                           Document     Page 3 of 5
Case 19-34818   Doc 10   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Main
                           Document     Page 4 of 5
Case 19-34818   Doc 10   Filed 12/12/19 Entered 12/12/19 16:58:16   Desc Main
                           Document     Page 5 of 5
